Citation Nr: 0400384	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
diabetes mellitus, currently evaluated as 20 percent 
disabling.




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from August 1985 to May 1988.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for residuals of a fracture of the vertebra at the 
C-2 level was raised by the veteran in December 2001.  This 
issue has not been addressed in a rating decision.  
Accordingly, this issue is referred to the RO for appropriate 
disposition.

This appeal is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

The veteran contends that the disability evaluation assigned 
for his diabetes mellitus does not accurately reflect the 
severity of that disability.  A review of the record leads 
the Board to conclude that additional development is 
necessary in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to render a decision as to the veteran's claim at 
this time.

Additionally, the Board notes that VA medical records dated 
from March 2001 through December 2002 are of record.  
However, it is unclear from the evidence of record whether 
there are additional VA medical records available.  In this 
regard, the Board observes that the veteran reported 
treatment at the Canton, Ohio VA Medical Center.  As these 
records are relevant to the veteran's claim of entitlement to 
an increased disability evaluation for diabetes mellitus, any 
additional medical records related to the veteran's treatment 
for his diabetes mellitus, particularly from March 2000 
through March 2001, and from January 2003 to the present, 
should be associated with the veteran's claims file.


Moreover, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination for 
his diabetes mellitus.  The Board observes that the veteran 
was afforded a VA examination in February 2002 in connection 
with his claim for an increased disability evaluation for his 
diabetes mellitus, and that a report of that examination is 
associated with the veteran's claims file.  Nevertheless, the 
VA examination report does not include the clinical findings 
necessary to evaluate the veteran's diabetes mellitus, under 
the Schedule for Rating Disabilities.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).  

Further, the VA examination report and VA treatment records 
create a question as to the veteran's disability picture.  In 
this regard, the Board notes that the medical evidence of 
record does not provide objective characterizations of the 
manifestations and severity of the symptomatology of his 
diabetes mellitus necessary for rating purposes, as it is 
unclear as to whether the veteran's diabetes mellitus 
requires a restricted diet, causes frequent episodes of 
ketoacidosis or hypoglycemia, or otherwise interferes with 
his activities of daily living, including the veteran's 
employability.  Moreover, the Board notes that the veteran 
has been diagnosed with diabetic retinopathy of the left eye 
and a variety of nonservice-connected physical disorders, 
including hypercholesterolemia, but that the VA examiner for 
the diabetes examination did not opine as to the veteran's 
recent diagnosis of retinopathy.  Similarly, the Board notes 
that the veteran's private physician, O. T. Sergev, M.D., 
stated that the veteran had neuropathy, which was not noted 
upon VA examination, but that the veteran's diabetes mellitus 
was under "acceptable control."  In addition, the veteran, 
in statements submitted to the RO, complained that his 
diabetes interfered with his activities, but denied any 
restrictions on his activities at his February 2002 VA 
examination.  In short, the Board cannot render an informed 
decision concerning the level of disability caused by the 
veteran's service-connected diabetes mellitus in the absence 
of specific medical information regarding coexisting 
disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  As such, the Board finds 
that the veteran should be afforded an additional VA 
examination in order to better delineate the veteran's 
various disorders, assess the severity, symptomatology, and 
manifestations of the veteran's service-connected diabetes 
mellitus, including any complications.  See 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  

Accordingly, this case is remanded for the following actions:
 
1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, to include 
full compliance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO must contact the veteran and 
request him to provide the names and 
addresses of any additional health care 
providers who have treated him for his 
diabetes mellitus.  After securing any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims file records of this treatment, 
including, but not limited to, the 
veteran's medical records from the 
Canton, Ohio VA Medical Center for the 
period from March 2000 through March 2001 
and from the period from January 2003 to 
the present.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.  

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
must be afforded an examination by an 
endocrinologist to ascertain the severity 
of his diabetes mellitus.  The examining 
physician must review the claims file, 
conduct all indicated evaluations and 
studies, and report pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner must comment 
specifically upon whether the veteran's 
service-connected diabetes mellitus 
requires insulin, restricted diet, and 
regulation of activities.  The examiner 
must also report episodes of ketoacidosis 
or hypoglycemic reactions and if such 
episodes require hospitalizations, and if 
so, how many per year.  The examiner must 
also report whether such episodes require 
visits to a diabetic care provider, and 
if so, how many times per month.  The 
examiner must also comment upon 
complications due to the veteran's 
service-connected diabetes mellitus and 
the severity of each.  The examiner 
should also comment upon the presence of 
progressive loss of weight and strength.  
The report prepared should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the 
claim on appeal should be reviewed.  If 
the benefit sought on appeal remains 
denied, the veteran must be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


